DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 15-33 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter (i.e. “new matter") which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 15 and 29 have been amended to recite first, second, and third “surface regions” which was not specifically claims 15 and 29 specifically recite the limitation “wherein a third surface region of the inner surface extends from the second surface region in the direction of the housing.” This limitation is new matter, as it was not disclosed in the originally filed specification. Rather, it is clearly disclosed in the specification that the “third surface region” (innermost surface 4b within region 43) clearly extends in a direction well above (and not “in the direction of”) the housing 3. Claims 16-28 depend from claim 15 and claims 30-33 depend from claim 29. The dependent claims inherit the deficiencies of the claims from which they depend, without remedying them.


    PNG
    media_image1.png
    443
    592
    media_image1.png
    Greyscale


Claim Interpretation
Because certain limitations are unclear, as explained in the 112(b) rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: “transverse” will be interpreted as disclosed in the specification transversely to the main surface of the semiconductor chip. This means that, in this flat region of the inner surface, the inner surface does not extend in parallel to the main surface of the semiconductor chip but at an angle.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 15-29 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0006877 A1 (“Chen”) in view of US 2014/0361200 A1 (“Rudmann”).
Chen teaches:

    PNG
    media_image2.png
    479
    639
    media_image2.png
    Greyscale

(Annoted version of Fig. 3A, wherein letters A-J and J-K have been added to point to straight edges on the inner surface 332 of the element 330).

15.  An optoelectronic component (the rejection will mostly refer to the embodiment of Fig. 3A, but see similar embodiment in Fig. 4A) comprising: 
a carrier 310 with a mounting surface on an upper side of the carrier; 
an optoelectronic semiconductor chip 320 with a main surface facing away from the carrier; 
a housing 340; and 
an optical element 330 with an outer surface 334 and an inner surface (see annotated Fig. 3A above, comprising straight segments A-H and J-K) that faces away from the outer surface, 

wherein the housing partially surrounds the optoelectronic semiconductor chip (it surrounds the lateral sides of the chip), 

wherein a first surface region (note: “region” is broad and can comprise parts or entireties of A-G and J-K; the first surface region can reasonably be interpreted as e.g. comprising all of A-F) of the inner surface is flat (each segment A-F is flat) and extends from the mounting surface (B touches the mounting surface) in a direction of the housing transversely to the main surface,
wherein a second surface region (note: “region” is broad and can comprise parts or entireties of A-G and J-K; the second surface region can reasonably be interpreted as e.g. part or all of G) of the inner surface extends in a direction of the optoelectronic semiconductor chip, the second region adjoining the first surface region, and 
wherein a third surface region (note: “region” is broad and can comprise parts or entireties of A-G and J-K; the third surface region can reasonably be interpreted as e.g. comprising some or all of H, J, and K) of the inner surface extends from the second surface region in the direction of the housing (H appears to point to the top corner of the housing; K extends directly towards and touches the housing near its top). 

Chen does not explicitly teach that the housing is impermeable to radiation. Rudmann teaches that the housing (spacer member S) is impermeable to radiation 

Chen and Rudmann together further teach and/or suggest as obvious to one of ordinary skill in the art:

16.  The optoelectronic component according to claim 15, wherein the optical element in the first surface region is configured to direct electromagnetic radiation in a direction of the second surface region (note: “region” is broad and can comprise parts or entireties of A-G and J-K; the first surface region can reasonably be interpreted as e.g. comprising all of A-F and the top half of G; all parts of G point light towards H, which can be reasonably interpreted as being in the second surface region).

17.  The optoelectronic component according to claim 15, wherein the optical element in the second surface region is configured to direct electromagnetic radiation in a direction of the third surface region (note: “region” is broad and can comprise parts or entireties of A-G and J-K; the second surface region can reasonably be interpreted as 

18.  The optoelectronic component according to claim 15, wherein the second surface region is arranged directly above the optoelectronic semiconductor chip (note: “region” is broad and can comprise parts or entireties of A-G and J-K; the second surface region can reasonably be interpreted as e.g. G; it is directly above the chip).  

19.  The optoelectronic component according to claim 15, wherein the third surface region is arranged directly above the optoelectronic semiconductor chip (note: “region” is broad and can comprise parts or entireties of A-G and J-K; the third surface region can reasonably be interpreted as comprising H; the leftmost side of H is directly above the chip).  

20.  The optoelectronic component according to claim 15, wherein the optical element adjoins the mounting surface in the first region (see the discussion of claim 15).

21.  The optoelectronic component according to claim 15, wherein no region of the housing is arranged on at least one side surface of the optoelectronic semiconductor chip (see Fig. 3A, wherein no housing 340 exists on the top side surface of 320).  




Re claims 22-24 and 26-28, Chen does not explicitly teach the claimed limitations.
Re claim 22-23, Chen does not explicitly teach an additional optical element arranged between the third surface region and the housing. Rudmann teaches an additional optical element arranged between the third region and the housing (e.g. Fig. 9, having an optical element Lb between third region of La and rightmost housing S; or in Fig. 9, having an optical element S between third region of La and rightmost housing S).
Re claim 23, Rudmann further teaches wherein the additional optical element is configured to change a direction of electromagnetic radiation (the lends Lb bends light; the spacer S does not transmit light, its direction must be changed by e.g. diffuse reflection).
Re claim 24, Chen does not explicitly teach wherein the optoelectronic component is configured to detect electromagnetic radiation from a first half-space and not to detect electromagnetic radiation from a second half-space. Rudmann teaches that the optoelectronic component D is configured to detect electromagnetic radiation from a first half-space (e.g. 

Re claim 26, Chen does not teach an optoelectronic assembly comprising: the optoelectronic component according to claim 15; and 
a detector comprising a detector chip, 
wherein the optoelectronic component is configured to emit electromagnetic radiation into a first half-space and not to emit electromagnetic radiation into a second half-space, 
wherein the detector chip is configured to detect electromagnetic radiation, and 
wherein the optoelectronic semiconductor chip and the detector chip are separated from each other by a part of the housing.

Rudmann teaches an optoelectronic assembly comprising: the optoelectronic component according to claim 15 (in combination with Chen, see discussion of claim 15 above); and 
a detector D (labeled in Fig. 8; see right half of Fig. 9) comprising a detector chip, 
wherein the optoelectronic component E1 (labeled in Fig. 8; see left half of Fig. 9) is configured to emit electromagnetic radiation into a first half-space (left half of Fig. 9) and not to emit electromagnetic radiation into a second half-space (right half of Fig. 9), 

wherein the optoelectronic semiconductor chip and the detector chip are separated from each other by a part of the housing (S in Fig. 9).

Re claim 27, Rudmann further teaches the optoelectronic assembly according to claim 26, wherein the optoelectronic component comprises two or more optoelectronic components (see Fig. 9).  

Re claim 28, Rudmann further teaches the optoelectronic assembly according to claim 27, wherein the detector is arranged between two of the optoelectronic components (see e.g. Fig. 7, wherein spacers S separate many adjacent cells, each cell comprising both an emitter E and a detector D; each D is between two E’s; furthermore, the limitations of claims 26-27 are taught as well, with the emitter emitting into the half-space above the substrate wafer PW, and the detector D detecting in that half-space).

Re claims 22-28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Rudmann, including the non-transparent spacer element S between two adjacent chambers, each having an optical element La or Lb on it, one having emitting elements E and the other chamber having detecting elements D, to the invention of Chen. The motivation to do so 

Chen teaches 
29.  An optoelectronic component (the rejection will mostly refer to the embodiment of Fig. 3A, but see similar embodiment in Fig. 4A) comprising: 
a carrier 310 with a mounting surface on an upper side of the carrier; 
an optoelectronic semiconductor chip 320 with a main surface facing away from the carrier; 
a housing 340; and 
an optical element 330 with an outer surface 334 and an inner surface (see annotated Fig. 3A above, comprising straight segments A-H and J-K) that faces away from the outer surface, 
wherein the optoelectronic semiconductor chip is arranged on the mounting surface of the carrier so as to face the inner surface of the optical element (Fig. 3A),
wherein the housing partially surrounds the optoelectronic semiconductor chip (it surrounds lateral side surfaces thereof), 

wherein a first surface region (note: “region” is broad and can comprise parts or entireties of A-G and J-K; the first surface region can reasonably be interpreted as e.g. comprising all of A-F) of the inner surface is flat (each segment A-F is flat) and extends from the mounting surface (B touches the mounting surface) in a direction of the housing transversely to the main surface,
wherein a second surface region (note: “region” is broad and can comprise parts or entireties of A-G and J-K; the second surface region can reasonably be interpreted as e.g. part or all of G) of the inner surface extends in a direction of the optoelectronic semiconductor chip, the second surface region adjoining the first surface surface region, and 
wherein a third surface region (note: “region” is broad and can comprise parts or entireties of A-G and J-K; the third surface region can reasonably be interpreted as e.g. comprising some or all of H, J, and K) of the inner surface extends from the second surface region in the direction of the housing (H appears to point to the top corner of the housing; K extends directly towards and touches the housing near its top). 

wherein the optical element is a radiation-directing optical element (it is a lens, see Fig. 3A), and 

wherein the second region and the third region overall act as a TIR (Total Internal Reflection) reflector (see Chen’s claim 3, “herein a first part of the beam passes through the first subsurface and the second surface in sequence, wherein a second part of the beam passes through the second subsurface, is totally internally reflected by the third subsurface, and passes through the second surface in sequence, and wherein a third part of the beam passes through the third subsurface and the second surface in sequence”).  

Chen does not explicitly teach that the housing is impermeable to radiation. Rudmann teaches that the housing (spacer member S) is impermeable to radiation (para 33 - “said spacer member substantially is made of a non-transparent material”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Rudmann, including the non0-transparency of the spacer element, to the invention of Chen. The motivation to do so is that the combination produces the predictable results of optically separating the light-emitting cavity from surrounding environment (para 54) such as other compartments, said other compartments containing e.g. other LEDs (for brighter illumination in the lamps, such as in para 4, or for other LEDs in an array, such as described in para 26).

Chen and Rudmann together further teach and/or suggest as obvious to one of ordinary skill in the art:

31. The optoelectronic component according to claim 29, wherein the second surface region is arranged directly above the optoelectronic semiconductor chip (the second surface region may reasonably be interpreted as some or all of G, which is directly above the chip 320).  

32. The optoelectronic component according to claim 29, wherein the third surface region is arranged directly above the optoelectronic semiconductor chip (the third surface region may reasonably be interpreted as some or all of the left part of H, which is directly above the chip 320).  

33. The optoelectronic component according to claim 29, wherein the optical element adjoins the mounting surface in the first surface region (parts A and B directly adjoin the mounting surface).

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are not persuasive. See above for how the prior art meets the amended limitations. 

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kevin Parendo/Primary Examiner, Art Unit 2819